DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 1/05/2021.  Claims 1-12 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cold energy storage members” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: par 0051 describes the cold energy storage member 31 as containing paraffin or hydrates.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0065244 to Yokoyama et al. (Yokoyama).
In reference to claim 1, Yokoyama teaches a cold-storage heat exchanger (40, FIG. 1, 4 and 25) provided in an air passage of a vehicular air-conditioning unit (par 0068; FIG. 1), the cold-storage heat exchanger comprising a first header tank (41, FIG. 25) defining a passage through which a refrigerant flows (inherent); a second header tank (42, FIG. 25) defining a passage through which the refrigerant flows (inherent) and located away from the first header tank (FIG. 25); a plurality of refrigerant tubes (45, FIG. 25) defining refrigerant passages through which the passage in the first header tank (41, FIG. 25) and the passage in the second header tank (42, FIG. 25) communicate with each other, the plurality of refrigerant tubes (45, FIG. 25) being aligned and spaced away from each other (FIG. 25); a plurality of cold energy containers (47, FIG. 25) storing cold energy storage members (50, FIG. 4) that freeze due to heat exchange with the refrigerant flowing through the refrigerant passages (45, FIG. 4 and 25), the plurality of cold energy containers (47, FIG. 25) being provided to close a part of a plurality of air passage 

    PNG
    media_image1.png
    653
    550
    media_image1.png
    Greyscale

FIG. X, as annotated by the Examiner: first and second regions of the heat exchanger
	In reference to claim 2, Yokoyama teaches the cold-storage heat exchanger as explained in the rejection of claim 1, and Yokoyama additionally teaches wherein the second region (B, 
In reference to claim 3, Yokoyama teaches the cold-storage heat exchanger as explained in the rejection of claim 1, and Yokoyama additionally teaches wherein the vehicular air-conditioning unit includes the air passage (72, FIG. 22) that extends from a position facing an upstream surface of the cold-storage heat exchanger (40, FIG. 22) toward one side in a direction intersecting a direction in which the first header tank and the second header tank face each other, and a blower (71, FIG. 22) provided in the air passage, and the proportion of the plurality of cold energy containers in an end portion of the second region close to the blower is larger than that in the first region (3>1, FIG. X).
In reference to claim 4, Yokoyama teaches the cold-storage heat exchanger as explained in the rejection of claim 1, and Yokoyama additionally teaches wherein, the second region (B, FIG. X) includes two different end portions (two portions B1 and B2, FIG. X) in a direction intersecting a direction in which the first header tank (41, FIG. 25) and the second header tank (42, FIG. 25) face each other, and the proportion of the plurality of cold energy containers (47, FIG. X) in both of the end portions of the second region is larger than that in the first region (two and three containers 47 in B1 and B2 versus one container 47 in A, FIG. X).
In reference to claim 5, Yokoyama teaches the cold-storage heat exchanger as explained in the rejection of claim 1, and Yokoyama additionally teaches wherein the vehicular air-conditioning unit includes the air passage (72, FIG. 22) extending in a direction in which a front 
In reference to claim 6, Yokoyama teaches the cold-storage heat exchanger as explained in the rejection of claim 1, and Yokoyama additionally teaches wherein the second region includes two different end parts (two portions, B1 and B2, FIG. X) in a direction in which the first header tank (41, FIG. 25) and the second header tank (42, FIG. 25) face each other, and the proportion of the plurality of cold energy containers (47, FIG. X) in at least one of the end parts of the second region (B, FIG. X) is larger than that in the first region (A, FIG. X).
In reference to claim 7, Yokoyama teaches the cold-storage heat exchanger as explained in the rejection of claim 1, and Yokoyama additionally teaches wherein the first region (A, FIG. X) has a rectangular shape, the second region (B1 and B2, FIG. X) has a shape surrounding the first region to have four corner portions, and the proportion of the plurality of cold energy containers (47, FIG. X) in the four corner portions of the second region is larger than that in the first region (FIG. X).
In reference to claim 8, Yokoyama teaches the cold-storage heat exchanger as explained in the rejection of claim 1, and Yokoyama additionally teaches wherein the first header tank (41, FIG. 25) is located above the second header tank (42, FIG. 25) in a direction of gravity in a 
In reference to claim 9, Yokoyama teaches the cold-storage heat exchanger as explained in the rejection of claim 1, and Yokoyama additionally teaches a partition panel (par 0073) that limits a flow of the refrigerant in the passage of the first header tank, wherein the first header tank is located above the second header tank in a direction of gravity in a condition where the cold-storage heat exchanger is mounted on the vehicle, and the partition panel includes a through-hole extending through the partition panel in a direction of thickness of the partition panel (par 0073).
In reference to claim 10, Yokoyama teaches the cold-storage heat exchanger as explained in the rejection of claim 1, and Yokoyama additionally teaches wherein the cold-storage heat exchanger is provided in the air passage (72, FIG. 22) of the vehicular air-conditioning unit, in a condition where the cold-storage heat exchanger (40, FIG. 22) is installed in the vehicular air-conditioning unit, a part of the second region (B, FIG. X) in which the proportion of the plurality of cold energy containers (47, FIG. X) is large is closer to an inner wall of the air passage (72, FIG. 22) than the first region (A, FIG. X).
In reference to claim 12, Yokoyama teaches the cold-storage heat exchanger as explained in the rejection of claim 1, and Yokoyama additionally teaches wherein the second header tank (42, FIG. 25) is located below the first header tank (41, FIG. 25) in a direction of gravity in a condition where the cold-storage heat exchanger (40, FIG. 22) is mounted on the vehicle, and a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama in view of Applicant’s Admitted Prior Art (AAPA).
In reference to claim 11, Yokoyama teaches the cold-storage heat exchanger as explained in the rejection of claim 1, but does not teach wherein the cold-storage heat exchanger provided in the air passage of the vehicular air-conditioning unit extends to an outside of the air passage, in a condition where the cold-storage heat exchanger is installed in the vehicular air-conditioning unit, a part of the second region in which the proportion of the plurality of cold energy containers is large is located outside the air passage, and the first region is located inside the air passage.  
However, as noted below in addressing the applicants’ arguments, the well-known nature of placing portions of the HVAC evaporator within various vehicular cooling systems, outside of the HVAC system is taken to be admitted prior art, and thus its use in fabricating the system of Yokoyama would have been obvious in order to provide additional convection cooling during the movement of the vehicle.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 1/5/2021, with respect to the drawing objections, claim objections and 112(2) rejections have been fully considered and are persuasive.  The drawing objections and 112(2) rejections have been withdrawn.
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
In reference to the applicant’s refusal to acknowledge that the limitation “cold energy storage member” invokes 112(f), page 10, the Examiner states that the claim interpretation remains in effect as previously stated in the Office Action dated 10/5/2020 and repeated at the beginning of this action, in section 2 above.
In reference to the applicant’s argument regarding the Yokoyama reference, pages 13 through 14, it is unclear which particular limitation is not clearly mapped in the rejection, specifically, using the FIG. X, even the newly added limitations referencing the first and second portions of the evaporator are clearly marked in the rejection above.  Additionally, it is unclear why Yokoyama cannot be used as a primary or the secondary reference, as stated on page 15, second paragraph.  Said reference predates the current application and is by another; thus, Yokoyama, which clearly teaches an invention in the realm of the currently claimed subject matter, should not be precluded from being used as a primary of secondary reference in a rejection based on merit. 
Official Notice
In the first Office action on the merits, the Examiner took Official Notice regarding the limitations claimed in claim 11.  In his subsequent reply to this Office action, the Applicant did not traverse Examiner's assertion of Official Notice with regard to these elements.  Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by the Applicant.  See MPEP § 2144.03 (C).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2005/0166632 to Bureau et al. teaches a coolant evaporator.
U.S. Patent Application Publication 2012/0042687 to Kamoshida et al. teaches an evaporator with cool storage function.
U.S. Patent Application Publication 2013/0047663 to Kamoshida et al. teaches an evaporator with cool storage function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
4/6/2021